Per Curiam:
The only evidence as to the demand of any specific sum is the statement of the plaintiff that on May 15, 1912, she personally demanded payment of the sum of $330 then due. As a demand is necessary to lay a foundation for a proceeding to punish for contempt the order appealed from must be modified by inserting the sum of $330 in place of $616 wherever the latter appears, and as modified is affirmed, with ten dollars costs and disbursements to the respondent. Present —Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to respondent. Order to be settled on notice.